MacLEAN, J.
In this action, brought “for damages arising out of negligence,” the plaintiffs adduced evidence to show, among other things, that the leg of their horse was broken in a collision between their vehicle and that of the defendants. They recovered judgment for their loss, in which an important item was the value of the horse, as to which no evidence was given, except the statement by one of the plaintiffs who does not appear to have ever bought an animal, and of the other that he had paid $65 for it a year and a half before, and that he did not know what was its market value. Much of the evidence might or should have been excluded upon proper objection. The defendants’ motion, however, at the close of the case, to dismiss the complaint for failure to show facts constituting a cause of action, is sufficient to require reversal of the judgment founded upon an arbitrary judicial estimation of the value of the horse.
Judgment reversed, and a new trial ordered, with costs to the appellants to abide the event. All concur.